Motion for change of venue denied. Memorandum: The defendant’s motion for a change of venue of the place of trial of the indictment pending against him in Jefferson County is denied because there has not been a showing on the record before us that the defendant will be unable to receive a fair and impartial trial in Jefferson County to warrant a transfer of the trial to another county. The motions for an adjournment and assignment of counsel are also denied since the subject matter of these motions rests within the province of the trial court. We observe, however, that the trial court in exercising its discretion should grant defendant a reasonable time to prepare his defense on the 131 count indictment pending against him. (Order entered Nov. 30, 1971.)